DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/27/2021 have been considered. 
Response to Amendment
The present amendment, filed on or after September 27th, 2021 has been entered. Claims 46-60 were pending. Claims 46 and 48-60 have been amended. Claim 47 has been canceled. Thus, claims 46 and 48-60 are pending. Applicant’s amendment to the drawings has partially remedied the objection set forth in the Non-Final Action mailed June 25th, 2021. Applicant’s amendment to the claims have remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action mailed June 25th, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 46 and 48-60 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 46 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In this case, the claim has positively recited “the nerve” in the limitation at least one electrode in signaling contact with the nerve. The Examiner suggests amending the claim to recite that the electrode is configured to be in signaling contact with the nerve. 
Drawings
The drawings are objected to because:  
FIG. 7 fails to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. See MPEP 608.02. Specifically, the figure has poor contrast between the dark and light portions of the figure and the small images above the graphs are unintelligible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46, 48-52, and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2005/0075702 A1) in view of Fried et al. (US 2017/0113046 A1) herein after Fried.
Regarding claim 46, Shafer teaches a system for stimulating neural activity of a nerve supplying a spleen (Para [0058] “Various postganglionic sympathetic neurons 148 that may be stimulated according to various embodiments of the invention include the splenic nerve, splanchnic nerves, and others named with respect to the tissue that it innervates.”), wherein the nerve is associated with a neurovascular bundle (Para [0064] “For example a stimulatory signal may be applied to the splenic neurovascular bundle at one or more locations along the length of the spleen; the splenic neurovascular bundle either proximal or distal to the  the system comprising: at least one electrode in signaling contact with the nerve (Para [0069] “FIG. 6B and FIGS. 7A through 7F, lead 16 provides electrical stimulation pulses to the desired target sites. Lead 16 and lead 18 may have unipolar electrodes disposed thereon (where enclosure 14 is employed as an indifferent electrode) or may have multipolar, e.g. bipolar, electrodes disposed thereon, where one or more electrodes disposed on a lead are employed as the indifferent electrode”: the target nerve in this case are nerves innervating the spleen. See fig. 9 which depicts the lead 130 in contact with the splenic nerve 105, thus the electrodes on the lead are in signaling contact with the nerve); and at least one controller electrically coupled to the at least one electrode (fig. 8 processor 31 is connected to output block 37), the at least one controller configured to control operation of the least one electrode to apply an electrical signal having a charge density to the nerve (Para [0080] “An output pulse generator provides a stimulation signal to the desired target location 8 through, for example, a coupling capacitor in response to a trigger signal provided by a digital controller/timer circuit, when an externally transmitted stimulation command is received, or when a response to other stored commands is received), but does not explicitly teach wherein the charge density per phase applied to the nerve by the electrical signal is  ≥ 70 µC per cm2 per phase and ≤ 1100 µC per cm2 per phase.
However, in a similar nerve stimulating system, Fried discloses wherein the charge density per phase applied to the nerve by the electrical signal is  ≥ 70 µC per cm2 per phase and ≤ 1100 µC per cm2 per phase (Para [0239] “In addition to the macro-stimulation studies in human epilepsy patients, a safe IRB approved method of microstimulation is employed…For 2 Stimulated with 50 µA with a pulse width of 200 µs, this electrode delivers 10 nC of charge per phase resulting in a charge density of 90 µm2. These values are both high enough to potentially elicit behavioral reposes and low enough to be considered without risk to the patient”). Using this example provided simple calculations show that 10nC/phase from an electrode with a surface area of 11107 µm2 equates to a charge density per phase of 90 µC per cm2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Shafer to further include wherein the charge density per phase applied to the nerve by the electrical signal is  ≥ 70 µC per cm2 per phase and ≤ 1100 µC per cm2 per phase as disclosed by Fried as a way to provide a charge density that elicits a therapeutic response while also maintaining stimulation within safe operating limits (See Fried Para [0239]).  
Regarding claims 48- 50, Shafer in view of Fried further disclose the charge density per phase is ≥ 70 µC per cm2 per phase and ≤ 500 µC per cm2 per phase, ≤ 250 µC per cm2 per phase, or ≤ 180 µC per cm2 per phase (Fried: Para [0239] “In addition to the macro-stimulation studies in human epilepsy patients, a safe IRB approved method of microstimulation is employed…For example, an electrode with a radius of 100 µm, cut at an angle of 45 degree will have a surface area of 11107 µm2 Stimulated with 50 µA with a pulse width of 200 µs, this electrode delivers 10 nC of charge per phase resulting in a charge density of 90 µm2
Regarding claim 51, Shafer further teaches wherein the electrical signal comprises a pulse train comprising a plurality of pulses (Para [0081] “provide means for generating an appropriate train of stimulating pulses to the desired target location”).
Regarding claim 52, Shafer further teaches wherein the electrical signal produces an improvement in a physiological parameter in a subject (Para [0102] “FIG. 11 illustrates an embodiment of the invention where the extent of stimulation of one or more sympathetic neuron may be varied during the course of stimulation therapy. At step 200, a subject is diagnosed and it is determined whether the subject has an immune response for which attenuation may be beneficial. Subjects for which attenuation of an immune response may be beneficial include subjects experiencing a deleterious characteristic, disorder, or disease associated with an immune response” and fig. 11), wherein the improvement in the physiological parameter is one or more of the group consisting of: a reduction in pro-inflammatory cytokines, an increase in anti-inflammatory cytokines and/or pro-resolving mediators, an increase in catecholamines, changes in immune cell population or immune cell surface co-stimulatory molecules, a reduction in factors involved in the inflammation cascade, and/or a reduction in immune response mediators
Regarding claim 54, Shafer in view of Fried disclose a method of reversibly stimulating neural activity in a nerve supplying a spleen (Shafer: Para [0103] “If, at any time after stimulation therapy is initiated 210, an improvement 220 is detected, the stimulation signal may be decreased 270. The extent to which the stimulation signal may be decreased 270 may be determined prior to initiation of stimulation 210 therapy or may be determined during therapy as conditions warrant”), wherein the nerve is associated with a neurovascular bundle (Shafer: Para [0064] “The splenic nerve may be stimulated directly or indirectly. For example a stimulatory signal may be applied to the splenic neurovascular bundle at one or more locations along the length of the spleen; the splenic neurovascular bundle either proximal or distal to the bifurcation of the splenic artery and vein into upper and lower splenic branches; the periarterial splenic nerve”), the method comprising: providing the system of claim 46 (see above rejection of claim 46); positioning at least one electrode in signaling contact with the nerve (Shafer: Para [0067] “Typically, pulse generators are coupled to one or more leads, with the leads being positioned to stimulate a sympathetic neuron, either directly or indirectly”); and controlling operation of the least one electrode with the at least one controller to apply an electrical signal to the nerve to stimulate neural activity (Shafer: Para [0122] “Microprocessor 700 may also program a pulse width control module 714 using bus 702. The pulse width control provides an enabling pulse of duration equal to the pulse width via a conductor 716. Pulses with the selected characteristics are then delivered from pulse generator 101 through lead 16 to stimulate a sympathetic nervous system 10 or one or more neuron associated therewith”).
Regarding claim 55, Shafer further teaches wherein the method is for treating inflammatory disorders in a subject (Para [0008] “However, as presented herein, stimulation of 
Regarding claim 56, Shafer further teaches wherein the inflammatory disorder is selected from the group of arthritis, rheumatoid arthritis, osteoarthritis, psoriatic arthritis, Grave's disease, myasthenia gravis, thryoiditis, systemic lupus erythematosus, Goodpasture's syndrome, Behcets's syndrome, allograft rejection, graft-versus-host disease, ankylosing spondylitis, Berger's disease, diabetes including Type I diabetes, Reitier's syndrome, spondyloarthropathy psoriasis, multiple sclerosis, Inflammatory Bowel Disease, Crohn's disease, Addison's disease, autoimmune mediated hair loss, alopecia areata, and ulcerative colitis (Para [0044] “Attenuation of an inflammatory immune response 20 includes attenuation of a deleterious characteristic of a disorder and/or disease state associated with a heightened inflammatory immune response 20. Deleterious characteristics include inflammation and apoptosis. Disorders or disease states associated with an inflammatory immune response 20…Crohn’s disease”: see Para [0044] for full list).
Regarding claim 57, Shafer further teaches wherein the inflammatory disorder is selected from the group of asthma, allergy, anaphylactic shock, immune complex disease, sepsis, septicemia, endotoxic shock, eosinophilic granuloma, granulomatosis, organ ischemia, reperfusion injury, organ necrosis, hay fever, cachexia, hyperexia, septic abortion, HIV infection, herpes infection, organ transplant rejection, disseminated bacteremia, Dengue fever, malaria, and sarcoidosis (Para [0044] “Attenuation of an inflammatory immune response 
Regarding claim 58, Shafer further teaches wherein the inflammatory disorder is an autoimmune disorder (Para [0040]: see list of autoimmune disorders).
Regarding claim 59, Shafer further teaches wherein the autoimmune disorder is selected from the group of rheumatoid arthritis, osteoarthritis, psoriatic arthritis, spondyloarthropathy, ankylosing spondylitis, psoriasis, systemic lupus erythematosus (SLE), multiple sclerosis, Inflammatory Bowel Disease, Crohn's disease, ulcerative colitis, and sepsis (Para [0044] “Attenuation of an inflammatory immune response 20 includes attenuation of a deleterious characteristic of a disorder and/or disease state associated with a heightened inflammatory immune response 20. Deleterious characteristics include inflammation and apoptosis. Disorders or disease states associated with an inflammatory immune response 20…systemic lupus erythematosus”: see Para [0044] for full list).
Regarding claim 60, Shafer further teaches wherein the autoimmune disorder is systemic lupus erythematosus (SLE) or rheumatoid arthritis.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Shafer in view of Fried and further in view of Faltys (US 2010/0125304 A1).
Regarding claim 53, Shafer in view of Fried disclose a method of providing the system of claim 46 (see above rejection of claim 46); wherein the nerve is associated with a neurovascular bundle (Shafer: Para [0064] “Para [0064] “The splenic nerve may be stimulated directly or indirectly. For example a stimulatory signal may be applied to the splenic neurovascular bundle at one or more locations along the length of the spleen; the splenic neurovascular bundle either proximal or distal to the bifurcation of the splenic artery and vein into upper and lower splenic branches; the periarterial splenic nerve”); positioning the neural interface in signaling contact with the nerve (Shafer: Para [0067] “Typically, pulse generators are coupled to one or more leads, with the leads being positioned to stimulate a sympathetic neuron, either directly or indirectly”); controlling the operation of the least one electrode with the at least one controller to apply an electrical signal to the nerve (Shafer: Para [0122] “Microprocessor 700 may also program a pulse width control module 714 using bus 702. The pulse width control provides an enabling pulse of duration equal to the pulse width via a conductor 716. Pulses with the selected characteristics are then delivered from pulse generator 101 through lead 16 to stimulate a sympathetic nervous system 10 or one or more neuron associated therewith”); determining at least one of: blood flow rate in the spleen, blood flow rate in a splenic artery, blood flow rate in a splenic vein, spleen volume, neural activity in the nerve, or impedance of the at least one electrode (Shafer: Para [0110] “Sensor 300 may detect biochemical parameters, physiological parameters, and combinations thereof. Biological parameters include pH, a chemical, an ion, a biological molecule, a gas, spectral indicators electrical activity of a neuron, and the like, or combinations thereof”), but do not explicitly disclose a method of determining whether a neural interface is correctly placed in signaling contact with a nerve supplying the spleen and indicating to an operator that the neural interface had been placed correctly in signaling contact with the nerve.
However, in a similar neuronal stimulation method, Faltys discloses a method of determining whether a neural interface is correctly placed in signaling contact with a nerve supplying a spleen (Para [0013] “Described herein are systems, devices and methods for optimizing the position of electrodes for stimulating the inflammatory reflex to inhibit or otherwise modulate inflammation. In particular, described herein are systems, devices and methods for optimizing the position of one or more electrodes relative to one or more portion of the inflammatory reflex, such as the vagus nerve, the splenic nerve, the hepatic nerve and the trigeminal nerve”), the method comprising: and indicating to an operator that the neural interface had been placed correctly in signaling contact with the nerve (Para [0014] “In some variations, the position of the stimulation electrode (or electrodes) is optimized by detecting and/or measuring "stimulation artifacts" during insertion/implantation and programming of the electrode. Certain of the devices, systems and methods allow for the feedback of information to the clinician or to an analysis device in real-time during or after implantation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Shafer in view of Fried to further include a method of determining whether a neural interface is correctly placed . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hincapie Ordonez et al. (US 2011/0313488 A1) relates to an autonomic neural stimulation system that varies stimulation parameters to automatically select stimulation parameters that provide an efficacious neural stimulation response with a desirable safety margin. (see fig. 3)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792